FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

NEAMA EL SAYED RAMADAN;                     
GASSER HISHAM EL GENDY,                             No. 03-74351
                     Petitioners,                   Agency Nos.
              v.                                   A79-561-874
ALBERTO R. GONZALES,* Attorney                      A79-561-875
General,                                             OPINION
                     Respondent.
                                            
          On Petition for Review of an Order of the
               Board of Immigration Appeals

                   Argued and Submitted
         August 12, 2005—San Francisco, California

                     Filed November 2, 2005

    Before: Harry Pregerson, Michael Daly Hawkins, and
             Sidney R. Thomas, Circuit Judges.

                    Opinion by Judge Hawkins




  *Alberto R. Gonzales is substituted for his predecessor, John Ashcroft,
as Attorney General of the United States, pursuant to Fed. R. App. P.
43(c)(2).

                                 15035
                   RAMADAN v. GONZALES               15037


                       COUNSEL

Amos Lawrence, San Francisco, California, for the petition-
ers.
15038                   RAMADAN v. GONZALES
Carl H. McIntyre, Jr., Office of Immigration Litigation, Civil
Division, U.S. Department of Justice, Washington, D.C., for
the respondent.


                              OPINION

HAWKINS, Circuit Judge:

   In an issue of first impression in this circuit, we address the
effect of the recently passed REAL ID Act, Pub L. No. 109-
13 § 106(a) (2005), on our jurisdiction to review an agency
decision under 8 U.S.C. § 1158(a)(2). In this case, the immi-
gration judge (“IJ”) determined that the petitioner was ineligi-
ble to apply for asylum because the asylum application was
not filed within one year after the last entry into the United
States (the “one-year bar”) and that there were no “changed
circumstances” that materially affected the petitioner’s eligi-
bility for asylum. We conclude that such a determination is
essentially factual, and thus not a “question of law” within the
meaning of the REAL ID Act. We therefore lack jurisdiction
to review any claim regarding the petitioner’s asylum applica-
tion, and deny the petition as it pertains to withholding of
removal.

         FACTS AND PROCEDURAL HISTORY1

   Lead petitioner Neama El Sayed Ramadan (“Ramadan”)2
was born in Egypt. She attended the University of Alexandria
and obtained degrees in physical education and rhythmic
gymnastics. She taught gymnastics at the University, and also
taught aerobics at a private athletic club in Alexandria, near
her home. Over the years, she periodically quit working to
   1
     The IJ specifically found that Ramadan testified credibly and that her
testimony would be given full weight.
   2
     Ramadan also filed a derivative application on behalf of her son, Gas-
ser Hisham El Gendy.
                     RAMADAN v. GONZALES                  15039
visit her husband in the United States — in 1992, 1994, 1996
and 1999 — but would resume work upon returning to Egypt.

  While Ramadan was a student, she frequently engaged in
debates with other students and faculty regarding the role of
women in Muslim society. Ramadan believed “a woman
should have her own opinion and should have her own way
of living.” She also dressed in western attire, such as mini-
skirts, and did not wear a hijab.

   As a result of her opinions and her dress, Ramadan encoun-
tered “problems” with the men in her family and also other
Islamic men. She testified that her father and brothers would
beat her, and that members of a nearby mosque would call her
names and talk to her in a vicious way. She also received
phone threats from Muslim groups such as Jama Islamia,
whose members would intercept her while walking home. She
did not indicate the substance of those threats, and testified
that she had never been physically attacked.

   In 1999, some individuals stopped her on her way home
and told her “if you don’t stop the way you talk and the way
you dress we’re gonna kidnap your children.” At this point in
time, one son was living with her in Egypt, and her other chil-
dren were living in the United States with other family. Ram-
adan testified that her fear for her son’s well-being prompted
her last trip to the United States, and that at that time she
decided not to return to Egypt.

   Ramadan reported one incident to the local police in 1995
and, although the police tried to open a case, they ultimately
told her she had no evidence or proof and thus did not con-
tinue their investigation. She did not report the threat in 1999
because she believed the police would also tell her that she
should be a typical Muslim woman.

  Ramadan last entered the United States in September 1999.
Her visa expired in March 2000, and she filed an application
15040                   RAMADAN v. GONZALES
for an extension in April 2000. In February 2001, Ramadan,
along with about 100-120 other people, attended a meeting at
a friend’s house in San Francisco. At this meeting, Ramadan
had a discussion about women’s liberty and the role of
women in Egypt.3 Shortly after the meeting, Ramadan
received a call from her parents and from a friend in Egypt,
indicating that someone was looking for her and that they
would “teach her a lesson” if she returned from the United
States, apparently because of the opinions Ramadan expressed
at this meeting.

   In June 2001, Ramadan applied for asylum, fearing a return
to Egypt because of the threats made in 1999 and the recent
events that had been relayed to her by her family. The IJ
found that she had failed to file her application for asylum
within one year of entering the United States, and that the new
threats were not materially different from the prior ones so as
to constitute a “changed circumstance” that could excuse the
late filing. The IJ found that the events that occurred in Egypt
did not amount to past persecution, and that she had not dem-
onstrated that it was “more likely than not” she would suffer
future persecution, so as to qualify for withholding of removal
or relief under the Convention Against Torture.4 The Board of
Immigration Appeals (“BIA”) summarily affirmed, and this
appeal followed.

                           DISCUSSION

I.       One-Year Asylum Bar

  [1] Pursuant to 8 U.S.C. § 1158(a)(2)(B), an application for
political asylum is untimely if filed more than one year after
     3
     It is not entirely clear from the testimony whether Ramadan was a
speaker, a member of a panel discussion, or simply an attendee of the
meeting.
   4
     Ramadan does not challenge the IJ’s Convention Against Torture deci-
sion in this appeal.
                     RAMADAN v. GONZALES                   15041
the alien’s arrival in the United States. Ramadan last entered
the United States on September 30, 1999, and thus had until
September 30, 2000 to file her application, unless she quali-
fied for an exception to the one-year bar. She did not file her
application until sometime the following year, in June 2001.

   Ramadan argues she was still eligible to file an application
because of “changed circumstances” that materially affected
her eligibility for relief. 8 U.S.C. 1158(a)(2)(D); see also 8
C.F.R. § 208.4(a)(4)(i)(B) (such changes may include “activi-
ties the applicant becomes involved in outside the country of
feared persecution that place the applicant at risk”). The IJ
determined that Ramadan had failed to establish such material
changes.

   [2] As we have previously explained, this court is pre-
cluded from reviewing any determination about the one-year
asylum bar by 8 U.S.C. § 1158(a)(3). See Hakeem v. INS, 273
F.3d 812, 815 (9th Cir. 2001). This clear, jurisdiction-
stripping provision is muddied, however, by the REAL ID
Act, which was signed into law on May 11, 2005. As relevant
here, Section 106 of the Act modifies aspects of judicial
review over final orders of removal. It provides:

    Nothing in . . . any other provision of this chapter
    (other than this section) which limits or eliminates
    judicial review, shall be construed as precluding
    review of constitutional claims or questions of law
    raised upon a petition for review filed with an appro-
    priate court of appeals in accordance with this sec-
    tion.

8 U.S.C. § 1252(a)(2)(D) (as amended) (emphasis added).
This provision, which is effective immediately, thus restores
jurisdiction previously precluded, at least insofar as a petition
for review raises constitutional claims or questions of law. See
Fernandez-Ruiz v. Gonzales, 410 F.3d 585, 587 (9th Cir.
2005).
15042                   RAMADAN v. GONZALES
   [3] Ramadan raises no constitutional claim in her petition
for review, leaving the question of whether Ramadan is
appealing a “question[ ] of law.” However, the existence of
“changed circumstances” that materially affect eligibility for
asylum is a predominately factual determination, which will
invariably turn on the facts of a given case. Cf. Vasile v. Gon-
zales, 417 F.3d 766, 768-69 (7th Cir. 2005) (challenge to one-
year bar and/or existence of changed circumstances “simply
does not fit” in the “question of law” category).

   [4] Should there be any doubt about the meaning of the
term “questions of law” in the REAL ID Act, the legislative
history makes it abundantly clear this term refers to a narrow
category of issues regarding statutory construction. For exam-
ple, the Conference Committee Report states “[T]he purpose
of [§106] is to permit judicial review over those issues that
were historically reviewable on habeas — constitutional and
statutory-construction questions, not discretionary or factual
questions.” Conference Committee Statement, 151 Cong. Rec.
H2813-01, H2873, 2005 WL 1025891 (May 3, 2005) (empha-
sis added).5

   [5] Likewise, although the final bill deleted an amendment
that would have qualified the term “questions of law” with the
word “pure,” the Conference Report explains that “pure” was
deleted from the final version of the legislation because it was
viewed as superfluous. Id. According to the Committee, a
“ ‘question of law’ is a question regarding the construction of
a statute;” in contrast, factual questions would include deci-
sions that would ordinarily be reviewed under the “substantial
evidence” standard. Id.

  [6] Ramadan’s appeal, therefore, does not present any
  5
   The Committee thus noted that, for example, the scope of review crim-
inal aliens currently receive would not change “because habeas review
does not cover discretionary determinations or factual issues that do not
implicate constitutional due process.” 151 Cong. Rec. at H2873.
                        RAMADAN v. GONZALES                         15043
“questions of law.” She does not challenge the IJ’s construc-
tion of the statute, but rather challenges the IJ’s conclusion
that the facts of her case do not demonstrate, to the satisfac-
tion of the Attorney General, “changed circumstances” so as
to excuse the late filing. We therefore remain precluded from
reviewing the denial of Ramadan’s asylum application by 8
U.S.C. § 1158(a)(3), and dismiss this portion of Ramadan’s
appeal for lack of jurisdiction.6 Accord Chacon-Botero v. U.S.
Atty. Gen., ___ F.3d ___, 2005 WL 2456877 *2 (11th Cir.
2005); Vasile, 417 F.3d at 768-69.

II.   Withholding of Removal7

   [7] To establish eligibility for relief from removal, an alien
has the burden of showing that it is “more likely than not” that
she will suffer persecution on account of race, religion,
nationality, membership in a particular social group or politi-
cal opinion. Chand v. INS, 222 F.3d 1066, 1079 (9th Cir.
2000). If the applicant has suffered past persecution, she is
entitled to a presumption of qualification for withholding of
removal unless there has been a fundamental change in coun-
try conditions or persecution could be avoided by relocating.
8 C.F.R. § 208.16(b)(1)(i).

   Ramadan concedes that the harassment she suffered in
Egypt prior to her departure does not rise to the level of past
persecution. She notes that “[w]hile these persistent encoun-
ters over this lengthy period of time have obviously caused
Ms. Ramadan considerable emotional distress, her prior treat-
  6
    We note that Ramadan does not assert that the IJ’s decision was proce-
durally unfair or so arbitrary as to violate due process. Cf. Grass v. Gon-
zales, 418 F.3d 876, 879 (8th Cir. 2005) (holding that REAL ID Act did
not grant jurisdiction “to review an IJ’s purely discretionary decision to
deny a continuance of a removal hearing, unless that ruling resulted in
such procedural unfairness as to implicate due process”).
  7
    Because the one-year bar only applies to asylum applications, we still
have jurisdiction to review the denial of Ramadan’s claim for withholding
of removal. See Hakeem, 273 F.3d at 816.
15044                 RAMADAN v. GONZALES
ment by members of this organization constituted nothing
more than harassment in the absence of any objective basis
for believing that members of this entity actually intended to
implement such threats.” She also correctly observes that
courts have rejected claims for asylum based on a woman’s
lack of conformity with Islamic custom and dress. See, e.g.,
Fisher v. INS, 79 F.3d 955, 961-62 (9th Cir. 1996).

   Ramadan basically argues that the threats made against her
after she attended the San Francisco meeting are different.
She contends that, unlike the past threats, this one “supports
the inference that Muslim fundamentalists . . . intend to pun-
ish her on account of the religious and political opinions she
has expressed since coming to the United States” or, in other
words, that there is now a sufficient nexus to a protected
ground. The problem with this argument is that the threat, at
best, “supports the inference” — it does not compel it. See
INS v. Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992)
(agency determination reversible only if a reasonable fact-
finder compelled to reach contrary conclusion).

   [8] Moreover, irrespective of motive, the record does not
compel the conclusion that it is “more likely than not” that
Ramadan would suffer persecution if returned to Egypt. Ram-
adan was never actually harmed by those who threatened her
while she lived in Egypt, undermining the claim that they
were sufficiently motivated to act on their threats. The record
does not reveal a reason to take the most recent inquiries
about her whereabouts more seriously. Even if the recent
threats could support an objective fear of future persecution
— perhaps sufficient for an asylum claim, in which a ten per-
cent chance of persecution could suffice8 — it is too specula-
tive to vault Ramadan over the much higher threshold for
withholding of removal. See Lim v. INS, 224 F.3d 929, 937-38
(9th Cir. 2000) (finding that although petitioner was eligible
for asylum based on death threats, record was insufficient to
  8
   INS v. Cardoza-Fonseca, 480 U.S. 421, 440 (1987).
                     RAMADAN v. GONZALES                   15045
qualify petitioner for withholding of removal). We therefore
deny Ramadan’s petition for review with respect to her with-
holding of removal claim.

                       CONCLUSION

   Although the REAL ID Act expanded this court’s jurisdic-
tion over certain petitions for review, Ramadan does not raise
any constitutional claims or questions of law in her petition,
and thus our jurisdiction over her asylum application is still
precluded by 8 U.S.C. § 1158(a)(3). We therefore dismiss the
portion of Ramadan’s appeal that pertains to her asylum
application.

   We deny Ramadan’s petition with respect to the claim for
withholding of removal. The evidence does not compel the
conclusion that it is “more likely than not” that she will suffer
persecution on account of a protected ground if she is returned
to Egypt.

  DISMISSED IN PART; DENIED IN PART.